Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,574,792 in view of Sturm (US 7,046,922).  There are different terms used in the claims of the instant application that can be interpreted as having the same meaning as the terms used in the claims of the US Patent.  The channels of the first and second cavity members in the instant application are the same as the first and second pockets of the US Patent, and the language used to describe them has similar meaning.

Regarding claim 7:
U.S. Patent No. 9,574,792
Instant Application No. 15/436,425
13. A modular manifold for a tankless water heater, the modular manifold 
comprising: 


opening, a second opening, a first side wall, a first pocket, and a first base 
wall;  and 

a second cavity member coupled to the first cavity member to define a modular manifold configuration, the second cavity member including a first opening, a second opening, a second side wall, a second pocket, and a second base wall;  

wherein two of the first and second openings receive a first 
conduit and a second conduit;  

wherein the first pocket is located on an 
interior face of the first cavity member and the second pocket is located on an 
interior face of the second cavity member;  

wherein the first and second base walls, the first and second side walls, and the two openings that receive the first and second conduits define a fluid flow path in the modular manifold;
  
wherein the first and second openings of the first cavity member are located on the first base wall;  and 

wherein the first and second openings of the second cavity member are located on the second base wall;

wherein the first and second pockets 
surround the first and second openings, the first and second base walls, and 
the first and second side walls for the first and second cavity members.



channel of the first cavity member, and a base wall of the first cavity member, wherein the channel of the first cavity member at least partially surrounds the opening of the first cavity member and the base wall of the first cavity member, the channel of the first cavity member being defined by wall portions of at least two side walls of the first cavity member extending from a bottom portion of the channel of the first cavity member and being spaced apart relative to each other; and

a second cavity member coupled to the first cavity member, the second cavity member including an opening of the second cavity member, a channel of the second cavity member, and a base wall of the second cavity member, wherein the channel of the second cavity member at least partially surrounds the opening of the second cavity member and the base wall of the second cavity member; the channel of the second cavity member being defined by wall portions of at least two side walls of the second cavity member extending from a bottom portion of the channel of the second cavity member and being spaced apart relative to each other;

wherein the base walls of each of the first and second cavity members, the first opening of the first cavity member, and the first opening of the second cavity member define a fluid flow path in the modular manifold;

wherein the channel of the first cavity member and the channel of the second cavity member have uniform width, such that the channel of the first cavity member and the channel of the second cavity member are configured to receive at least one of a sealer, a gasket, and a bonding agent to seal or bond the first and second cavity members together.


As noticed in the table above, claim 13 of U.S. Patent No. 9,574,792 teaches all the elements of the claimed invention as set forth above, except for, wherein the channel of the first cavity member and the channel of the second cavity member have uniform width, such that the channel of the first cavity member and the channel of the second cavity member are configured to receive at least one of a sealer, a gasket, and a bonding agent to seal or bond the first and second cavity members together.
Sturm teaches a modular manifold (37, 38, 70) for a tankless water heater (3), wherein a channel (step formed around 45a, 49 and 45b, step formed around 45c, 48, 45d; as shown in Fig. 9 below) of the first cavity member (37) and the channel (step formed around 55a, 55d, 55c; as shown in Fig. 10 below) of the second cavity member (38) have uniform width (as shown in Fig. 9 and 10 below), wherein the channel (step formed around 45a, 49 and 45b, step formed around 45c, 48, 45d; as shown in Fig. 9 below) of the first cavity member (37) and the channel (step formed around 55a, 55d, 55c; as shown in Fig. 10 below) of the second cavity member (38) are configured to receive at least one of a sealer, a gasket, and a bonding agent to seal or bond the first 

    PNG
    media_image1.png
    768
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    665
    571
    media_image2.png
    Greyscale


Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the channels of the first and second cavity members of claim 13 of U.S. Patent No. 9,574,792, with Sturm, by providing channels having uniform width and capable of receiving at least one of a .

Response to Arguments
The double patenting rejection is still proper.  Please refer to the proper section of this office action for details.

The previous 112b rejections are overcome by the claim amendments filed on 12/17/2021.

Applicant’s arguments, see remarks page 8-11, filed 12/17/2021, with respect to the rejection(s) of claim(s) 7 and 9-16 under 35 U.S.C. 102 and claim 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/09/2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761